FILED
                           NOT FOR PUBLICATION                             AUG 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30291

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00075-TMB-1

  v.
                                                 MEMORANDUM*
OTAGUS DEMOND COVERSON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                      Argued and Submitted August 14, 2013
                               Anchorage, Alaska

Before: KOZINSKI, Chief Judge, and BERZON and IKUTA, Circuit Judges.

       Otagus Coverson appeals the district court’s imposition of a mandatory

sentence of life without parole. Because his arguments are foreclosed by Supreme

Court precedent, we affirm the district court’s judgment.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Harmelin v. Michigan, 501 U.S. 957, 994–96 (1991), forecloses Coverson’s

argument that the mandatory imposition of a sentence of life without parole

violates the Eighth Amendment because it denies the defendant the opportunity for

individualized sentencing. Similarly, Almendarez-Torres v. United States, 523

U.S. 224, 246–47 (1998), forecloses Coverson’s Sixth Amendment argument that

the jury, not the district judge, must determine the existence of prior convictions.

Because neither Harmelin nor Almendarez-Torres has been overruled, see Miller v.

Alabama, 132 S. Ct. 2455, 2470 (2012); Alleyne v. United States, 133 S. Ct. 2151,

2160 n.1 (2013), these cases remain binding. See State Oil Co. v. Khan, 522 U.S.

3, 20 (1997) (“[I]t is this Court’s prerogative alone to overrule one of its

precedents.”); see also United States v. Leyva-Martinez, 632 F.3d 568, 569 (9th

Cir. 2011) (“We have repeatedly held, however, that Almendarez–Torres is binding

unless it is expressly overruled by the Supreme Court.”).

      AFFIRMED.




                                           2